Exhibit 10.2

 

LOGO [g867651ex10_2logo.jpg]

February 10, 2015

Letter of Understanding

This letter is written to clarify certain terms of the agreement between the
parties executed on February 6, 2015. This letter now accompanies the three
documents signed February 6, 2015, and memorializes the transaction.

Alpha Venture Capital Partners, LP, and its designees may invest up to $5M,
subject to the terms of the bridge note, which include 5% warrants and 1.2%
monthly interest, if the money is invested between February 6, 2015 and
August 5, 2015, subject to the payment terms of the bridge note.

This letter of understanding is mutually attested by the signatures below.

 

CytoDyn, Inc.    

Alpha Venture Capital Partners, LP

By: Alpha Venture Capital Management, LLC

/s/ Nader Pourhassan

   

/s/ Carl Dockery

Nader Pourhassan     Carl Dockery President and Chief Executive Officer    
Manager

 

Office       2026 Crystal Wood Drive    Mail    Phone 863.665.8888 Building #9
   P.O. Box 2477    Fax 863.665.7905 Lakeland, FL 33801    Lakeland, FL
33806-2477    alphaventurecapital.com